 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTON EWING,                                       Case No.: 19-CV855-CAB-BGS
12                                     Plaintiff,
                                                        ORDER DENYING EX PARTE
13   v.                                                 REQUEST TO SERVE BY
                                                        PUBLICATION
14   MARK POLLARD,
15                                   Defendant.
                                                        [Doc. No. 15]
16
17
18         Plaintiff Anton Ewing filed a pro se complaint on May 7, 2019. On June 18, 2019,
19   Ewing moved for service by publication, and the Court denied the motion. On June 25,
20   2019, Ewing filed a summons returned executed in which the process server declared that
21   on June 24, 2019, she completed “substituted service on a person of suitable age and
22   discretion residing therein at Defendant Pollard’s principle place of abode.” [Doc. No. 7
23   at 4.] On July 29, 2019, Ewing requested entry of a clerk’s default, and a default was
24   entered by the clerk the same day. On August 5, 2019, Defendant Mark Pollard, also
25   appearing pro se, filed a motion to quash service. The motion was fully briefed, and on
26   September 10, 2019, the Court granted the motion and set aside the entry of default. The
27   order granting the motion gave Ewing until September 23, 2019, to serve the complaint
28   on Pollard.

                                                    1
                                                                               19-CV855-CAB-BGS
 1         Plaintiff has now filed a new ex parte request to serve by publication. “The Federal
 2   Rules of Civil Procedure do not expressly provide for service of process by publication.”
 3   Reeder v. Knapik, No. CIV. 07CV362-L (LSP), 2007 WL 3333354, at *1 (S.D. Cal. Nov.
 4   7, 2007).    Federal Rule of Civil Procedure 4(e)(1), however, permits service upon
 5   individuals “pursuant to the law of the state in which the district court is located.”
 6         California provides for service by publication in its Code of Civil Procedure section
 7   415.50.     However, “California courts impose a high standard of diligence before
 8   approving use of publication and strictly construe the statutory provisions for service by
 9   publication.”   Faegin v. LivingSocial, Inc., No. 14CV00418-WQH-KSC, 2014 WL
10   5390331, at *1 (S.D. Cal. Oct. 22, 2014). Section 415.50 states as follows:
11         (a) A summons may be served by publication if upon affidavit it appears to
           the satisfaction of the court in which the action is pending that the party to be
12
           served cannot with reasonable diligence be served in another manner specified
13         in this article and that either:
           (1) A cause of action exists against the party upon whom service is to be made
14
           or he or she is a necessary or proper party to the action.
15         (2) The party to be served has or claims an interest in real or personal property
           in this state that is subject to the jurisdiction of the court or the relief demanded
16
           in the action consists wholly or in part in excluding the party from any interest
17         in the property.
           (b) The court shall order the summons to be published in a named newspaper,
18
           published in this state, that is most likely to give actual notice to the party to
19         be served. If the party to be served resides or is located out of this state, the
           court may also order the summons to be published in a named newspaper
20
           outside this state that is most likely to give actual notice to that party. The
21         order shall direct that a copy of the summons, the complaint, and the order for
           publication be forthwith mailed to the party if his or her address is ascertained
22
           before expiration of the time prescribed for publication of the summons.
23         Except as otherwise provided by statute, the publication shall be made as
           provided by Section 6064 of the Government Code unless the court, in its
24
           discretion, orders publication for a longer period.
25
     “‘Before allowing a plaintiff to resort to service by publication, the courts necessarily
26
     require him to show exhaustive attempts to locate the defendant, for it is generally
27
     recognized that service by publication rarely results in actual notice.’” Estate of Smith by
28

                                                     2
                                                                                     19-CV855-CAB-BGS
 1   Sanders v. City of San Diego, No. 16-CV-2989-WQH-MSB, 2019 WL 2436405, at *1
 2   (S.D. Cal. June 11, 2019) (quoting Watts v. Crawford, 896 P.2d 807, 811 n.5 (Cal. 1995)).
 3   Moreover, “[i]f a defendant’s address is ascertainable, a method of service superior to
 4   publication must be employed, because constitutional principles of due process of law, as
 5   well as the authorizing statute, require that service by publication be utilized only as a last
 6   resort.” Watts, 10 Cal. 4th at 749 n.5.
 7         Ewing has not satisfied the high standards required for service by publication. He
 8   does not argue that he cannot locate Pollard’s dwelling house or usual place of abode;
 9   rather, he argues that Pollard is attempting to evade service. Ewing, however, does not
10   offer any authority for the proposition that a defendant’s evasion of service justifies service
11   by publication. Moreover, although Ewing’s motion lists numerous alleged efforts to serve
12   Pollard at one address, the application is accompanied by just one declaration which
13   describes just three attempts at service, including one for which the declarant merely
14   recounts a hearsay description of her associate’s attempt at service. Considering that
15   Ewing knows Pollard’s address, this solitary declaration that three attempts at service were
16   not successful does not satisfy the court that that Pollard “cannot with reasonable diligence
17   be served in another manner . . . .” Cal. Code Civ. P. § 415.50. To the contrary, because
18   Pollard’s address is ascertainable, service by publication is not available under California
19   law. Watts, 10 Cal. 4th at 749 n.5. Accordingly, Plaintiff’s ex parte application is
20   DENIED.
21         Although Ewing may not serve Pollard by publication, his application does satisfy
22   the Court that good cause exists for an additional extension of the time period required by
23   Federal Rule of Civil Procedure 4(m) for Ewing to serve Pollard because of Pollard’s
24   apparent attempts to evade service. See Fed. R. Civ. P. 4, Advisory Committee Notes to
25   1993 Amendment, Subdivision (m) (noting that “[r]elief may be justified, for example, . .
26   . if the defendant is evading service or conceals a defect in attempted service.”); see also
27   Wei v. State of Hawaii, 763 F.2d 370, 371 (9th Cir. 1985) (“The only example of good
28   cause provided by the legislative history [of Federal Rule of Civil Procedure 4(j), which

                                                    3
                                                                                   19-CV855-CAB-BGS
 1   was replaced by Rule 4(m)] is the obvious one of a defendant’s evasion of service.”); Levy
 2   v. Mass Mut., No. C 12-01298 LB, 2012 WL 5897266, at *1 (N.D. Cal. Nov. 21, 2012)
 3   (“Evasion of service could also constitute good cause for delay in service.”). Accordingly,
 4   it is hereby ORDERED that Ewing shall have until November 7, 2019 to serve Pollard.
 5         It is SO ORDERED.
 6   Dated: September 26, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                               19-CV855-CAB-BGS
